Citation Nr: 0818402	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  98-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's claim is now under the jurisdiction of 
the Montgomery, Alabama RO.

In July 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Montgomery 
RO.  A transcript of that hearing has been associated with 
the claims file.  The veteran has submitted additional 
evidence since the case was last transferred from the RO to 
the Board and has waived initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

In October 2000, the Board issued a decision that was 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2002 Order, the 
Court vacated the Board's decision and remanded the case to 
the Board.  Thereafter, in August 2003, the Board remanded 
the matters to the RO for additional development.  The case 
was returned to the Board and in August 2005 the Board issued 
a decision denying service connection for a right ankle 
disability and reopening and remanding a claim for service 
connection for arthritis of the left ankle.  The veteran 
again appealed the decision to the Court.  In an August 2007 
memorandum decision, the Court vacated and remanded the 
portion of the August 2005 Board decision denying service 
connection for a right ankle disability.  

In October 2006, the veteran filed a claim for service 
connection for pes planus, based on aggravation of a 
preexisting condition.  The veteran was issued a notification 
letter regarding this claim; however, no further action is 
reflected in the claims folder before the Board.  As this 
claim appears to have been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Right ankle disability was not present in service or for 
some years afterward, and is not etiologically related to 
service.  Arthritis was first shown years post-service.


CONCLUSION OF LAW

Right ankle disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2004 notification letter did 
not include notice as to the last 2 elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
Social Security Administration records, VA treatment records, 
hearing transcripts, and service treatment records.  

The veteran and his representative contend that VA does not 
have a complete copy of the veteran's service treatment 
records because there are no records showing any treatment 
for a right ankle injury.  As discussed below, the Board 
finds the medical evidence showing no in-service right ankle 
injury more credible than the veteran's current assertions 
that he had a right ankle injury in service.  Also, there is 
nothing in the record to suggest that the veteran's service 
treatment records were lost, destroyed, or incomplete, except 
for the veteran's unsubstantiated statement that he injured 
his right ankle during basic training.  The Board finds it 
telling that a single page (front and back) from the 
veteran's service treatment records contains entries from 
August 31, 1977, September 7, 1977, November 16, 1977, and 
February 27, 1978.  This sheet should include any treatment 
the veteran received in basic training after August 31, 1977 
(including October 1977, which is when the veteran reported 
injuring his right ankle in his November 1995 claim) but 
shows absolutely no treatment for the right ankle.  As the 
veteran's first day of active service was August 4, 1977, 
this page may not cover his entire period of basic training.  
However, the fact that this page which certainly covers some 
of the veteran's period of basic training is of record 
suggests that the service treatment records from the 
veteran's basic training have been obtained.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  

The veteran has not been afforded a VA examination in 
connection with this claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the evidence does not 
establish that an event, injury, or disease occurred in 
service, or establish that arthritis manifested within one 
year after separation from service.  As discussed below, the 
Board finds the medical evidence showing no in-service right 
ankle injury and no arthritis within one year after the 
veteran's separation from service as more credible than the 
veteran's current assertions that he had a right ankle injury 
in service.  As such, the evidence does not establish any in-
service injury with chronic residuals therefrom.  

There is also no indication that the veteran's current right 
ankle disability may be associated with his service or with 
another service-connected disability.  The veteran's 
representative contends that a January 1995 right ankle X-ray 
report, which states that mild spur irregularities in the 
right ankle adjacent to the medial and lateral malleoli 
"suggest possible old injuries there," indicates that the 
veteran's right ankle disability may be related to his 
service.  The Board disagrees.  There is no indication that 
the physician interpreting the veteran's right ankle X-rays 
had any knowledge of the veteran's claimed in-service right 
ankle injury.  If the physician did not know of this claimed 
injury he was certainly not providing an opinion that the 
1995 X-ray findings were related to that specific claimed 
injury.  In any event, this opinion would not be consistent 
with the evidence on file, as set out in more detail below.

Importantly, looking at the physician's statement in context 
he also suggests that there may not have been any old injury 
or injuries.  The physician wrote, "Mild spur irregularities 
are noted in the right ankle adjacent to the medial and 
lateral malleoli.  These suggest possible old injuries there.  
However no acute fractures or other acute appearing 
abnormalities are seen."  The physician's opinion was simply 
that it was possible that the veteran had old injuries; not 
that he actually had any prior injuries.  The veteran did 
indeed have a 1981 injury to the right ankle.  

The veteran's representative also argues that the physician's 
use of the term "injuries" in the plural form means that 
the veteran had more than one prior injury.  To begin with, 
the physician never states that there conclusively was any 
past injury.  Also, one possible reading of the physician's 
statements is that a single event caused injury or injuries 
to both the medial and lateral malleoli.  The use of the term 
"injuries" does not mean that injuries did not occur at the 
same time.  The opinion offered is one of speculation that 
there is evidence that could be consistent with an old injury 
- no specific quantitative measurement is given or can be 
drawn from the physician's use of "injuries."  Ultimately, 
it is possible that the veteran had other injuries to the 
right ankle, but the physician did not offer an opinion that 
the veteran's right ankle disability may be related to the 
veteran's service.  The Board is of the opinion that this is 
not the case where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits because the opinion does not suggest a nexus to 
service but instead it suggests that there may be an old 
injury.  

The Board also does not find the veteran's statements to be 
credible evidence of continuity of symptomatology.  The 
veteran is certainly competent to state that he has had ankle 
pain; however, as a lay person, he is not competent to 
diagnoses the cause of his ankle pain.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  In March 1994 a physician opined that the 
veteran's right ankle problem is biomechanical and weight 
induced as his foot is unable to tolerate the weight load he 
is putting it through.  In May 2003 a private physician's 
impression was that the veteran had bilateral ankle pain, 
secondary to mechanical disturbance, which is due to severe 
pes planus.  A June 2007 bilateral ankles X-ray report states 
that the veteran is diabetic and the findings, including 
significant arthritis, could be consistent with diabetic 
Charcot joints.  This medical evidence suggests that the 
source of the veteran's reported ankle pain may be another 
condition entirely separate from his claimed ankle 
disability.

A VA examination is not warranted. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a right ankle disability as a 
result of his active military service in the United States 
Army.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The veteran has submitted competent medical evidence of a 
current right ankle disability.  For example, a June 2007 
private treatment record shows a diagnosis of degenerative 
arthritis of ankles bilaterally, with pain and valgus 
deformity.  As such, the remaining question is whether the 
right ankle disability is related to the veteran's active 
military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a current right ankle disability that is 
related to his active military service.  At the veteran's 
personal hearing he testified that he first injured his right 
ankle while doing physical training during basic training.  
He stated that he was treated in the infirmary, possibly had 
X-rays taken, and had to wear a jelled cast for about a week.  
He reported having continuous problems with his right ankle 
since that time.  

The veteran's service treatment records reflect no treatment 
for a right ankle disability.  On August 31, 1977, the 
veteran complained of bilateral foot pain and right knee 
pain.  The assessment noted that a toenail on the veteran's 
left foot tore off, that there was an abrasion of the right 
knee, and that the veteran had flat feet.  In September 1977 
the veteran twisted his left ankle; there was no mention of 
any injury to the right ankle past or present.  In February 
1978 the veteran had a toenail on his left foot removed and 
in April 1978 he fell on his knee.  There is no record of any 
in-service right ankle injury or complaint prior to or after 
these reports; nor do these reports show any relevant history 
regarding right ankle treatment.  The veteran's April 1978 
separation examination report shows a normal clinical 
evaluation of the veteran's lower extremities and feet.  No 
defects relative to the feet or ankles were noted.  In a 
report of medical history completed by the veteran in 
connection with his separation examination, the veteran 
reported that he did not have foot trouble, arthritis, or 
bone, joint or other deformity.  There is no competent 
medical evidence of any in-service right ankle injury or 
treatment related to the right ankle.  

The first showing of any right ankle disability was in 
October 1981 when the veteran twisted his right ankle after 
stepping on a rock.  The surrounding medical reports make no 
mention of a previous right ankle injury while in service.  
X-rays of the right foot and ankle reportedly showed no 
evidence of any fracture or dislocation.  There was soft 
tissue swelling overlying the lateral malleolus.  The 
physician interpreting the X-rays did not note any evidence 
of previous injury or trauma.  Importantly, the same 
physician, in interpreting the veteran's left ankle X-rays in 
March 1982 noted "evidence of post traumatic arthritic 
changes in the region of the ankle secondary to previous 
trauma."  

An April 1982 letter from a private physician details the 
history of the veteran's left ankle arthritis.  At that time, 
the veteran reported his initial left ankle injury was in 
service in 1977.  The report does not show any report of a 
right ankle injury in service.  

The veteran filed a claim for service connection in September 
1982.  Regarding in-service treatment, the veteran reported 
treatment for left ankle arthritis in 1977.  He did not 
indicate any right ankle injury in service.  In a later 
November 1995 claim (from which this appeal originated) he 
then asserted that he had a September 1977 left ankle sprain 
and an October 1977 right ankle sprain.    

At a March 1994 private examination, the veteran reported 
right foot pain.  On examination there was mild soreness and 
tenderness and diffuse osteoarthritis navicular cuneiform and 
talus with negative pain.  It was also noted that the veteran 
was grossly over weight.  The examiner stated that he found 
nothing physiologic or pathologic causing the discomfort the 
veteran states he has had for years other than weight.  It 
was the examiner's opinion that the veteran's problem is 
biomechanical and weight induced as his foot is unable to 
tolerate the weight load he is putting it through.  

The veteran again injured his right ankle in January 1995 
when he fell off a loading dock.  The surrounding medical 
reports make no mention of a previous right ankle injury 
while in service.  X-rays of the right ankle reportedly 
showed mild spur irregularities adjacent to the medial and 
lateral malleoli.  The physician interpreting the X-rays 
stated that these irregularities suggest possible old 
injuries there; however, no acute fracture or other acute 
appearing abnormalities were seen.  There was also a small 
spur incidentally noted on the plantar surface of the right 
calcaneus.  

In March 2002, a physical therapist noted that the veteran 
was a poor historian.  A May 2003 private treatment record 
shows an impression of bilateral ankle pain, secondary to 
mechanical disturbance, which is due to severe pes planus.  A 
June 2007 bilateral ankles X-ray report states that the 
veteran is diabetic and the findings, including significant 
arthritis, could be consistent with diabetic Charcot joints.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (to the effect that 
the Board's negative credibility assessment of a veteran 
based upon the absence of "confirmatory medical evidence" 
was an unreasonable interpretation of the governing 
regulations); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

The veteran is competent to report that he has had pain in 
his right ankle and that he injured his right ankle and 
sought treatment while in service.  However, the Board finds 
the veteran's statements that he had a right ankle injury in 
service incredible.  The Board also points out that as a lay 
person he is not competent to diagnoses the cause of his 
ankle pain.  Espiritu, 2 Vet. App. at 494; see also Routen, 
10 Vet. App. at 186 ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board finds the veteran's statements that he had a right 
ankle injury in service incredible for the following reasons.  
First, the service treatment records show absolutely no 
treatment for right ankle pathology.  While the veteran and 
his representative assert that the service treatment records 
in VA's possession are not complete, the Board has no reason 
to suspect that any records are missing.  A single page from 
the veteran's service treatment records covers the period 
from August 31, 1977 to February 27, 1978.  This time period 
includes when the veteran was in basic training and October 
1977 when the veteran now reports he injured his right ankle.  
This sheet also indicates that the veteran's service 
treatment records from basic training are of record.  Second, 
the veteran's separation examination shows a normal clinical 
evaluation of the lower extremities and feet.  Third, in a 
report of medical history completed by the veteran in 
connection with his separation examination he reported that 
he did not have foot trouble, arthritis, or bone, joint or 
other deformity.  Fourth, the veteran did not report having 
any in-service right ankle injury when he filed his first 
service connection claim (for the left ankle) in September 
1982 even though he had injured both his left and right ankle 
in the year prior to that claim.  Also, an April 1982 private 
treatment record indicates that the veteran only reported a 
single left ankle injury during service at that time.  In 
fact, the available records do not show any report of an in-
service right ankle injury until the veteran filed the 
instant claim.  Fifth, an October 1981 X-ray report does not 
give any indication of a previous right ankle injury or any 
arthritis at that time, while a left ankle X-ray report from 
the same physician 4 months later included such findings 
indicating that the examiner would have included these 
findings, if present, on the right ankle X-ray report.  
Sixth, a right ankle disability is not shown until October 
1981 which is years after the veteran's service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Seventh, in March 2002, a physical therapist 
noted that the veteran was a poor historian.  

The evidence of record is against a finding that the veteran 
had an injury to his right ankle while in service.  Moreover, 
no medical professional has attributed the veteran's current 
right ankle disability to his time in service.  Medical 
professionals have posited different theories on the etiology 
of the veteran's ankle pain.  In March 1994 a physician 
opined that the veteran's problem is biomechanical and weight 
induced as his foot is unable to tolerate the weight load he 
is putting it through.  In May 2003 a private physician's 
impression was that the veteran had bilateral ankle pain, 
secondary to mechanical disturbance, which is due to severe 
pes planus.  A June 2007 bilateral ankles X-ray report states 
that the veteran is diabetic and the findings, including 
significant arthritis, could be consistent with diabetic 
Charcot joints.  There are no medical opinions of record 
relating the veteran's right ankle disability to his service.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service right ankle disability, 
arthritis of the right ankle to a compensable degree within 
one year of the veteran's separation from service, and a 
nexus between the post-service diagnosis of right ankle 
arthritis and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

The Board notes that it appears that the veteran has a 
pending claim for service connection for pes planus, which 
has been referred to the RO.  The veteran has asserted that 
his right ankle disability may be the result of pes planus.  
At this time, the veteran is not service connected for pes 
planus; so secondary service connection would not be 
available.  See 38 C.F.R. § 3.310 (2007).  If the veteran 
later is awarded service connection for pes planus he is free 
to refile his claim. 


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


